DETAILED ACTION
This office action is a response to the 371 application entering national stage from PCT/US2016/054419 filed on September 29, 2016.
Claims 1-25 are pending.
Claims 1-25 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 9, 11, 14, 16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. U.S. Patent Application Publication 2016/0081106, hereinafter Zhou, in view of Aijaz et al. U.S. Patent Application Publication 2018/0020476, hereinafter Aijaz.

Regarding Claim 1, Zhou discloses a method adapted for establishing joint communications between an access point (AP) and first and second communication stations (STAs) (Abstract; Figure 1-3, 11 and 29-31), the method comprising: 
calculating joint transmission information based on the first and the second STAs (Figure 11 and 16-18; Paragraph [0145-0149 and 0166-0167] the AP determines, based on the received 
establishing a first communication between the AP and the first STA (Paragraph [0069-0070, 0161-0163 and 0175] The wireless device 202 may also an medium reservation protocol (MRP) component in which the station has uplink traffic with the access point can initiate a RTS/CRS procedure).
Zhou discloses enablement of a medium reservation protocol in which based on the received information indicating the communication metric, whether the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. The joint MRP enablement/disablement component may control a process of requesting the plurality of STAs to jointly enable the medium reserving procedure for subsequent communication when the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. Zhou discloses a plurality of stations but fails to explicitly disclose establishing a second communication between the AP and the second STA based on the joint transmission information.
However, Aijaz more specifically teaches establishing a second communication between the AP and the second STA based on the joint transmission information (Figure 6 and Figure 21; Paragraph [0082-0094] The base station receives a request to send from a first station and decodes the information of the request to send. Based on the request to send the base station 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhou with the teachings of Aijaz. Aijaz provides a solution for of scheduling data transmission in communication system in an efficient manner to eliminate self-interference (Aijaz Abstract; Paragraph [0001-0002 and 0028-0052]). 

Regarding Claim 4, Zhou in view of Aijaz disclose the communication method of Claim 1. Zhou in view of Aijaz further disclose wherein the AP is configured to communicate in a full-duplex operation and the first and the second STAs are configured to communicate in a half- duplex operation (Aijaz Paragraph [0045-0055] Coexistence arrangements including a Full duplex access point and half duplex stations).

Regarding Claim 5, Zhou in view of Aijaz disclose the communication method of Claim 1. Zhou in view of Aijaz further disclose wherein the first communication is an uplink communication from the first STA to the AP, and the second communication is a downlink communication from the AP to the second STA (Aijaz Figure 6; Paragraph [0082-0094] The base station receives a request to send from a first station and decodes the information of the request to send. Based on the request to send the base station communicates with the second station in which can notify of a clear to send and further transmit data while receiving data from the first station based on the first decoded message; That is an uplink communication from the first station to the access point and downlink communication from the access point to the second station for establishing a communication).

Regarding Claim 9, Zhou in view of Aijaz disclose the communication method of Claim 1. Zhou in view of Aijaz further discloses wherein establishing the second communication comprises: decoding a first protocol data unit (PDU) received by the AP from the first STA; and establishing the second communication based on the decoded first PDU (Aijaz Figure 6; Paragraph [0082-0094] The base station receives a request to send from a first station and decodes the information of the request to send. Based on the request to send the base station communicates with the second station in which can notify of a clear to send and further transmit data while receiving data from the first station based on the first decoded message).

Regarding Claim 11, Zhou in view of Aijaz disclose the communication method of Claim 1. Zhou in view of Aijaz further disclose wherein establishing the second communication 

Regarding Claim 14, Zhou discloses an access point (AP) operable to establish joint communications with first and second communication stations (STAs) (Abstract; Figure 1-3, 11 and 29-31), comprising: 
a transceiver configured to communicate with the first and the second STAs; and a controller coupled to the transceiver and is configured to: calculate joint transmission information based on the first and the second STAs (Figure 11; Paragraph [0145-0149] the AP determines, based on the received information indicating the communication metric, whether the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. When the joint enablement of the medium reserving procedure improves communication for the plurality of STAs, the AP, at operation 1122, requests the plurality of STAs to jointly enable the medium reserving procedure for subsequent communication. In certain configurations, the communication metric includes at least one of an actual throughput, an equivalent full buffer throughput, a retry rate, a PER, a MCS, or an access delay); 

Zhou discloses enablement of a medium reservation protocol in which based on the received information indicating the communication metric, whether the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. The joint MRP enablement/disablement component may control a process of requesting the plurality of STAs to jointly enable the medium reserving procedure for subsequent communication when the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. Zhou discloses a plurality of stations but fails to explicitly disclose controlling the transceiver to establish a second communication with the second STA based on the joint transmission information.
However, Aijaz more specifically teaches controlling the transceiver to establish a second communication with the second STA based on the joint transmission information (Figure 6 and Figure 21; Paragraph [0082-0094] The base station receives a request to send from a first station and decodes the information of the request to send. Based on the request to send the base station communicates with the second station in which can notify of a clear to send and further transmit data while receiving data from the first station based on the first decoded message; That is an uplink communication from the first station to the access point and downlink communication from the access point to the second station for establishing a communication; Paragraph [0131-0134] the AP receives a request from an originally requesting STA that the STA wants to transmit data to the AP. At step 320 the AP checks it if has any data for sending to either the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhou with the teachings of Aijaz. Aijaz provides a solution for of scheduling data transmission in communication system in an efficient manner to eliminate self-interference (Aijaz Abstract; Paragraph [0001-0002 and 0028-0052]). 

Regarding Claim 16, Zhou in view of Aijaz disclose the AP of Claim 14. Zhou in view of Aijaz further disclose wherein the first communication is an uplink communication from the first STA to the AP, and the second communication is a downlink communication from the AP to the second STA (Aijaz Figure 6; Paragraph [0082-0094] The base station receives a request to send from a first station and decodes the information of the request to send. Based on the request to send the base station communicates with the second station in which can notify of a clear to send and further transmit data while receiving data from the first station based on the first decoded message; That is an uplink communication from the first station to the access point and downlink communication from the access point to the second station for establishing a communication).

Regarding Claim 20, Zhou in view of Aijaz disclose the AP of Claim 14. Zhou in view of Aijaz further disclose wherein establishing the second communication comprises: decoding a first protocol data unit (PDU) received by the AP from the first STA; and establishing the second communication based on the decoded first PDU (Aijaz Figure 6; Paragraph [0082-0094] The base station receives a request to send from a first station and decodes the information of the request to send. Based on the request to send the base station communicates with the second station in which can notify of a clear to send and further transmit data while receiving data from the first station based on the first decoded message).

Regarding Claim 22, Zhou in view of Aijaz disclose the AP of Claim 14. Zhou in view of Aijaz further disclose wherein establishing the second communication comprises: transmitting a clear-to-send (CTS) packet to the first STA in response to a request-to-send (RTS) packet from the first STA to initiate a transmission of a data block by the transceiver to the second STA before reception of a data block from the first STA to the AP (Aijaz Figure 6; Paragraph [0082-0094] The access point transmits a clear to send packet in response to a request to send to both a first and second station to initiate a transmission of a transmission of a data block to the access point, After the reception of the clear to send messages to the stations the access point may further initiate a transmission of a transmission of a data block to the other station).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aijaz as applied to claim 1 and 14 above, and further in view of Khojastepour et al. U.S. Patent Application Publication 2015/0381335, hereinafter Khojastepour.

Regarding Claim 2, Zhou in view of Aijaz disclose the communication method of Claim 1. Zhou in view of Aijaz disclose joint transmission information considering interference information but fail to explicitly disclose wherein calculating the joint transmission information comprises: calculating interference information associated with the AP and the first and the second STAs; calculating communication alignment information for communications between the AP and the first and the second STAs; and calculating efficiency information for the communications between the AP and the first and the second STA.
However, Khojastepour more specifically teaches wherein calculating the joint transmission information comprises: calculating interference information associated with the AP and the first and the second STAs (Figure 17-19 and 22; Paragraph [0126-0148] Calculation of interference in half duplex (HD) and full duplex (FD) systems);
calculating communication alignment information for communications between the AP and the first and the second STAs (Figure 23-25; Paragraph [0060 and 0162-0163] enabling wireless full-duplex (from an access point (AP)) with multiple half duplex (HD) clients is key to widespread adoption to full-duplex (FD) commercial networks. However, enabling FD in such networks is fundamentally challenged by a new form of uplink-downlink interference (UDI) that arises between HD clients operating simultaneously in the uplink and downlink directions of the full-duplex network. In this context, it is shown that spatial interference alignment (IA) between clients is an effective and scalable technique to address the uplink-downlink interference (UDI), and hence enable full duplex (FD) in these networks, especially in the presence of multiple input multiple output (MIMO) scenarios; the methods, systems and computer program products build the theory of applying spatial interference alignment (IA) to full duplex methods in general and present elegant, implementation friendly constructions for generating feasible interface 
and calculating efficiency information for the communications between the AP and the first and the second STA (Paragraph [0026, 0059-0066] Increasing spectral efficiency in wireless communication system and calculation of interference, alignment and spectral efficiency of communications between a full duplex access point and half duplex client devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz with the teachings of Khojastepour. Khojastepour provides techniques for interference cancellation. The full duplex without strings (FDoS) system enables an efficient media access control (MAC) design at the access point (AP) that maximizes the throughput of the enabled streams in the full duplex (FD) session, as well as reduces the overhead incurred in FDoS by half. Selection of a partial number of virtual antennas or interference free dimensions optimizes the rate with respect to selection of a precoder. Selecting the best interference alignment solution out of a finite set of solutions maximizes the throughput in the network or partial throughput, e.g., the uplink throughput or the downlink throughput (Khojastepour Abstract; Paragraph [0026-0029]).

Regarding Claim 15, Zhou in view of Aijaz disclose the AP of Claim 14. Zhou in view of Aijaz disclose joint transmission information considering interference information but fail to explicitly disclose wherein calculating the joint transmission information comprises: calculating interference information associated with the AP and the first and the second STAs; calculating communication alignment information for communications between the AP and the first and the second STAs; and calculating efficiency information for the communications between the AP and the first and the second STA.
However, Khojastepour more specifically teaches wherein calculating the joint transmission information comprises: calculating interference information associated with the AP and the first and the second STAs (Figure 17-19 and 22; Paragraph [0126-0148] Calculation of interference in half duplex (HD) and full duplex (FD) systems); 
calculating communication alignment information for communications between the AP and the first and the second STAs (Figure 23-25; Paragraph [0060 and 0162-0163] enabling wireless full-duplex (from an access point (AP)) with multiple half duplex (HD) clients is key to widespread adoption to full-duplex (FD) commercial networks. However, enabling FD in such networks is fundamentally challenged by a new form of uplink-downlink interference (UDI) that arises between HD clients operating simultaneously in the uplink and downlink directions of the full-duplex network. In this context, it is shown that spatial interference alignment (IA) between clients is an effective and scalable technique to address the uplink-downlink interference (UDI), and hence enable full duplex (FD) in these networks, especially in the presence of multiple input multiple output (MIMO) scenarios; the methods, systems and computer program products build the theory of applying spatial interference alignment (IA) to full duplex methods in general and 
and calculating efficiency information for the communications between the AP and the first and the second STA (Paragraph [0026, 0059-0066] Increasing spectral efficiency in wireless communication system and calculation of interference, alignment and spectral efficiency of communications between a full duplex access point and half duplex client devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz with the teachings of Khojastepour. Khojastepour provides techniques for interference cancellation. The full duplex without strings (FDoS) system enables an efficient media access control (MAC) design at the access point (AP) that maximizes the throughput of the enabled streams in the full duplex (FD) session, as well as reduces the overhead incurred in FDoS by half. Selection of a partial number of virtual antennas or interference free dimensions optimizes the rate with respect to selection of a precoder. Selecting the best interference alignment solution out of a finite set of .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aijaz and Khojastepour as applied to claim 2 above, and further in view of Cheong et al. U.S. Patent Application Publication 2014/0294110, hereinafter Cheong.

Regarding Claim 3, Zhou in view of Aijaz and Khojastepour disclose the communication method of Claim 2. Zhou in view of Aijaz and Khojastepour briefly disclose signal to noise information utilized to determine interference but fail to explicitly disclose wherein the interference information includes signal- to-noise ratio information between the AP and the first and the second STAs.
However, Cheong more specifically teaches wherein the interference information includes signal- to-noise ratio information between the AP and the first and the second STAs (Paragraph [0017-0022 and 0041-0061] Opportunistic interference alignment utilizing signal- to-noise ratio information between the AP and the first and the second STAs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz and Khojastepour with the teaching of Cheong. Cheong provides a solution which enables dividing bandwidth into subchannels and selecting the terminal for each subchannel, so that deep fading effect or a strong interference effect is highly likely to be prevented based on a number of terminals, thus increasing overall throughput of the network when compared to the transmission power by controlling the transmission power based on levels of the SINRs and the leakage of interference .

Claims 6, 7, 12, 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aijaz as applied to claim 1, 11, 14, 22 above, and further in view of Kim et al. U.S. Patent Application Publication 2017/0149547, hereinafter Kim.

Regarding Claim 6, Zhou in view of Aijaz disclose the communication method of Claim 1. Zhou in view of Aijaz fail to explicitly disclose wherein establishing the second communication comprises: delaying an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA.
However, Kim more specifically teaches wherein establishing the second communication comprises: delaying an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA (Paragraph [0092-0095 and 0101] The AP may determine the method for transmitting the block ACK frame and the transmission resource of the block ACK frame respective to each of the multiple target STAs and may transmit the determined information to each of the multiple STAs through a downlink PPDU. STA2, which has received indication to perform delayed block ACK transmission from the AP through the first channel, may receive downlink data corresponding to STA2, and, then, after receiving a BAR frame from the AP, as a response to the received downlink data2, STA2 may transmit block ACK frame2 through the first channel; That is the reception of an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz with the teachings of Kim. Kim provides a solution in which efficiency in radio resources of a wireless LAN may be enhanced based on such transmission resource allocation method of the block ACK frame (Kim Abstract; Paragraph [0002-0010]).

Regarding Claim 7, Zhou in view of Aijaz disclose the communication method of Claim 1. Zhou in view of Aijaz fail to explicitly disclose wherein establishing the second communication comprises: transmitting, by the AP, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the AP, a block acknowledgment request (BAR) to the second STA to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA.
However, Kim teaches wherein establishing the second communication comprises: transmitting, by the AP, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the AP, a block acknowledgment request (BAR) to the second STA to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA (Paragraph [00008-0009] ACK policy field used to set block acknowledgement and delayed acknowledgment for the second station to wait until block acknowledgement request is received; Paragraph [0092-0095 and 0101] The AP may determine the method for transmitting the block ACK frame and the transmission resource of the block ACK frame respective to each of the multiple target STAs and may transmit the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz with the teachings of Kim. Kim provides a solution in which efficiency in radio resources of a wireless LAN may be enhanced based on such transmission resource allocation method of the block ACK frame (Kim Abstract; Paragraph [0002-0010]).

Regarding Claim 12, Zhou in view of Aijaz disclose the communication method of Claim 11. Zhou in view of Aijaz fail to explicitly disclose wherein establishing the second communication further comprises: transmitting, by the AP, a block acknowledgment request (BAR) to the second STA to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA; or padding the data block of the second communication with one or more dummy bits to delay reception of the acknowledgement from the second STA by the AP until after transmission of an acknowledgment from the AP to the first STA has been initiated by the AP, wherein the acknowledgment from the second STA acknowledges reception of the data block of the second 
However, Kim teaches wherein establishing the second communication further comprises: transmitting, by the AP, a block acknowledgment request (BAR) to the second STA to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA (Paragraph [0092-0095 and 0101] The AP may determine the method for transmitting the block ACK frame and the transmission resource of the block ACK frame respective to each of the multiple target STAs and may transmit the determined information to each of the multiple STAs through a downlink PPDU. STA2, which has received indication to perform delayed block ACK transmission from the AP through the first channel, may receive downlink data corresponding to STA2, and, then, after receiving a BAR frame from the AP, as a response to the received downlink data2, STA2 may transmit block ACK frame2 through the first channel; That is the reception of an acknowledgement from a second STA is delayed until after the immediate acknowledgement is received by the first station),
or padding the data block of the second communication with one or more dummy bits to delay reception of the acknowledgement from the second STA by the AP until after transmission of an acknowledgment from the AP to the first STA has been initiated by the AP, wherein the acknowledgment from the second STA acknowledges reception of the data block of the second communication by the second STA and the acknowledgment from the AP acknowledges reception of the data block of the first communication from the first STA by the AP.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz with the 

Regarding Claim 17, Zhou in view of Aijaz disclose the AP of Claim 14. Zhou in view of Aijaz fail to explicitly disclose wherein establishing the second communication comprises: delaying reception of an acknowledgement by the AP from the second STA until after an acknowledgment from the AP is received by the first STA.
However, Kim teaches wherein establishing the second communication comprises: delaying reception of an acknowledgement by the AP from the second STA until after an acknowledgment from the AP is received by the first STA (Paragraph [0092-0095 and 0101] The AP may determine the method for transmitting the block ACK frame and the transmission resource of the block ACK frame respective to each of the multiple target STAs and may transmit the determined information to each of the multiple STAs through a downlink PPDU. STA2, which has received indication to perform delayed block ACK transmission from the AP through the first channel, may receive downlink data corresponding to STA2, and, then, after receiving a BAR frame from the AP, as a response to the received downlink data2, STA2 may transmit block ACK frame2 through the first channel; That is the reception of an acknowledgement from a second STA is delayed until after the immediate acknowledgement is received by the first station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz with the teachings of Kim. Kim provides a solution in which efficiency in radio resources of a wireless 

Regarding Claim 18, Zhou in view of Aijaz disclose the AP of Claim 14. Zhou in view of Aijaz fail to explicitly disclose wherein the establishing the second communication comprises: transmitting, by the transceiver, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the transceiver, a block acknowledgment request (BAR) to the second STA to delay reception of an acknowledgement from the second STA by the AP until after an acknowledgment from the AP is received by the first STA.
However, Kim teaches wherein the establishing the second communication comprises: transmitting, by the transceiver, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the transceiver, a block acknowledgment request (BAR) to the second STA to delay reception of an acknowledgement from the second STA by the AP until after an acknowledgment from the AP is received by the first STA (Paragraph [00008-0009] ACK policy field used to set block acknowledgement and delayed acknowledgment for the second station to wait until block acknowledgement request is received; Paragraph [0092-0095 and 0101] The AP may determine the method for transmitting the block ACK frame and the transmission resource of the block ACK frame respective to each of the multiple target STAs and may transmit the determined information to each of the multiple STAs through a downlink PPDU. STA2, which has received indication to perform delayed block ACK transmission from the AP through the first channel, may receive downlink data corresponding to STA2, and, then, after receiving a BAR frame from the AP, as a response to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz with the teachings of Kim. Kim provides a solution in which efficiency in radio resources of a wireless LAN may be enhanced based on such transmission resource allocation method of the block ACK frame (Kim Abstract; Paragraph [0002-0010]).

Regarding Claim 23, Zhou in view of Aijaz disclose the AP of Claim 22. Zhou in view of Aijaz fail to explicitly disclose wherein establishing the second communication further comprises: transmitting, by the transceiver, a block acknowledgment request (BAR) to the second STA to delay reception of an acknowledgement from the second STA by the AP until after an acknowledgment from the AP is received by the first STA; or padding the data block of the second communication with one or more dummy bits to delay the reception of the acknowledgement from the second STA by the AP until after transmission of the acknowledgment from the AP to the first STA has been initiated, wherein the acknowledgment from the second STA acknowledges reception of the data block of the second communication by the second STA and the acknowledgment from the AP acknowledges reception of the data block of the first communication from the first STA by the AP.
However, Kim teaches wherein establishing the second communication further comprises: transmitting, by the transceiver, a block acknowledgment request (BAR) to the second STA to delay reception of an acknowledgement from the second STA by the AP until 
or padding the data block of the second communication with one or more dummy bits to delay the reception of the acknowledgement from the second STA by the AP until after transmission of the acknowledgment from the AP to the first STA has been initiated, wherein the acknowledgment from the second STA acknowledges reception of the data block of the second communication by the second STA and the acknowledgment from the AP acknowledges reception of the data block of the first communication from the first STA by the AP.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz with the teachings of Kim. Kim provides a solution in which efficiency in radio resources of a wireless LAN may be enhanced based on such transmission resource allocation method of the block ACK frame (Kim Abstract; Paragraph [0002-0010]).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aijaz as applied to claim 1 and 14 above, and further in view of Asterjadhi et al. U.S. Patent Application Publication 2015/0036673, hereinafter Asterjadhi.

Regarding Claim 8, Zhou in view of Aijaz disclose the communication method of Claim 1. Zhou in view of Aijaz fail to disclose wherein establishing the second communication comprises: transmitting, by the AP, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the AP, a second PDU comprising an acknowledgment policy set to a normal acknowledgment to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA.
However, Asterjadhi teaches wherein establishing the second communication comprises: transmitting, by the AP, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the AP, a second PDU comprising an acknowledgment policy set to a normal acknowledgment to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA (Paragraph [0173-0201] The delay indicator field may indicate a delay that should elapse before acknowledging the corresponding A-MPDU sub-frame. In some aspects, the delay indicator field may indicate a back-off counter. In some aspects, the delay indicator may represent a multiple of a SIFS time or a SIFS time plus a counter value. A device receiving the corresponding A-MPDU sub-frame should delay transmission of an acknowledgement by the determined delay value. In some aspects, if the acknowledgment policy field is set to a particular value, such as "normal acknowledgment or implicit block acknowledgement" as discussed above, the delay indicator field indicates a delay between reception/transmission of the A-MPDU sub-frame or A-MPDU 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz with the teachings of Asterjadhi. Asterjadhi provides a solution which reduces overhead and improves communications between access points and stations when wireless networks are densely populated (Asterjadhi Abstract; Paragraph [0003-0012 and 0170]).

Regarding Claim 19, Zhou in view of Aijaz disclose the AP of Claim 14. Zhou in view of Aijaz fail to disclose wherein establishing the second communication comprises: transmitting, by the transceiver, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the AP, a second PDU comprising an acknowledgment policy set to a normal acknowledgment to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA.
However, Asterjadhi teaches wherein establishing the second communication comprises: transmitting, by the transceiver, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the AP, a second PDU comprising an acknowledgment policy set to a normal acknowledgment to delay an acknowledgement from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz with the teachings of Asterjadhi. Asterjadhi provides a solution which reduces overhead and improves communications between access points and stations when wireless networks are densely populated (Asterjadhi Abstract; Paragraph [0003-0012 and 0170]).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aijaz as applied to claim 1 and 14 above, and further in view of Feng et al. U.S. Patent 9,231,737, hereinafter Feng.

Regarding Claim 10, Zhou in view of Aijaz disclose the communication method of Claim 1. Zhou in view of Aijaz fail to disclose wherein establishing the second communication comprises: padding a data block of the second communication with one or more dummy bits to delay an acknowledgement from the second STA to the AP until after transmission of an acknowledgment from the AP to the first STA has been initiated by the AP.
However, Feng teaches wherein establishing the second communication comprises: padding a data block of the second communication with one or more dummy bits to delay an acknowledgement from the second STA to the AP until after transmission of an acknowledgment from the AP to the first STA has been initiated by the AP (Figure 13; Abstract; Column 2 [Line 57] – Column 3 [Line 37] The coding module is configured to add a predetermined amount of dummy data to the data packet. Reception of the first acknowledgement signal at the first wireless device is delayed a first delay period from an end of the transmission of the first packet. Reception of the second acknowledgement signal at the first wireless device is delayed a second delay period from an end of the transmission of the dummy data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz with the teachings of Feng. Feng provides a solution which utilizes an extension time text to extend the duration and allow advanced signal processing for extension mode capable devices in an 

Regarding Claim 21, Zhou in view of Aijaz disclose the AP of Claim 14. Zhou in view of Aijaz fail to disclose wherein establishing the second communication comprises: padding a data block of the second communication with one or more dummy bits to delay reception of an acknowledgement from the second STA by the AP until after transmission of an acknowledgment from the AP to the first STA has been initiated by the AP.
However, Feng teaches wherein establishing the second communication comprises: padding a data block of the second communication with one or more dummy bits to delay reception of an acknowledgement from the second STA by the AP until after transmission of an acknowledgment from the AP to the first STA has been initiated by the AP (Figure 13; Abstract; Column 2 [Line 57] – Column 3 [Line 37] The coding module is configured to add a predetermined amount of dummy data to the data packet. Reception of the first acknowledgement signal at the first wireless device is delayed a first delay period from an end of the transmission of the first packet. Reception of the second acknowledgement signal at the first wireless device is delayed a second delay period from an end of the transmission of the dummy data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz with the teachings of Feng. Feng provides a solution which utilizes an extension time text to extend the duration and allow advanced signal processing for extension mode capable devices in an .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aijaz as applied to claim 1 above, and further in view of Seok U.S. Patent Application Publication 2016/0113034, hereinafter Seok.

Regarding Claim 13, Zhou in view of Aijaz disclose the communication method of Claim 1. Zhou in view of Aijaz fail to disclose wherein establishing the first communication comprises: transmitting, by the AP, a poll frame to the first STA to trigger transmission of a data block from the first STA to the AP.
However, the above limitation is known in the art as evidenced by Seok. Seok teaches wherein establishing the first communication comprises: transmitting, by the AP, a poll frame to the first STA to trigger transmission of a data block from the first STA to the AP (Figure 14; Paragraph [0182-0183] The AP may transmit a poll frame for UL MU transmission (i.e., a UL MU trigger frame) to STAs to which UL MU transmission has been granted or requested. The UL MU poll frame directed to the plurality of STAs may include Receiver Address (i.e., an Address 1 field in a MAC header) set to a broadcast address, Transmitter Address (i.e., an Address 2 field in the MAC header) set to the MAC address of the AP, Basic Service Set Identifier (BSSID), and payload with IDs (e.g., Association Identifiers (AIDs) of the STAs requested to perform the UL MU transmission. The UL MU Poll frame may further include information about a transmission time (length) of a UL MU PPDU to be transmitted simultaneously by the STAs).
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aijaz and Khojastepour.

Regarding Claim 24, Zhou discloses a communication method to communicate between an access point (AP) and first and second communication stations (STAs) (Abstract; Figure 1-3, 11 and 29-31), comprising: 
calculating joint transmission information based on the first and the second STAs (Figure 11; Paragraph [0145-0149] the AP determines, based on the received information indicating the communication metric, whether the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. When the joint enablement of the medium reserving procedure improves communication for the plurality of STAs, the AP, at operation 1122, requests the plurality of STAs to jointly enable the medium reserving procedure for subsequent communication. In certain configurations, the communication metric includes at least one of an actual throughput, an equivalent full buffer throughput, a retry rate, a PER, a MCS, or an access delay), 

Zhou discloses enablement of a medium reservation protocol in which based on the received information indicating the communication metric, whether the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. The joint MRP enablement/disablement component may control a process of requesting the plurality of STAs to jointly enable the medium reserving procedure for subsequent communication when the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. Zhou discloses a plurality of stations but fails to explicitly disclose establishing a downlink communication between the AP and the second STA jointly with the uplink communication between the AP and the first STA based on the joint transmission information.
However, Aijaz more specifically teaches establishing a downlink communication between the AP and the second STA jointly with the uplink communication between the AP and the first STA based on the joint transmission information (Figure 6 and Figure 21; Paragraph [0082-0094] The base station receives a request to send from a first station and decodes the information of the request to send. Based on the request to send the base station communicates with the second station in which can notify of a clear to send and further transmit data while receiving data from the first station based on the first decoded message; That is an uplink communication from the first station to the access point and downlink communication from the access point to the second station for establishing a communication; Paragraph [0131-0134] the AP receives a request from an originally requesting STA that the STA wants to transmit data to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhou with the teachings of Aijaz. Aijaz provides a solution for of scheduling data transmission in communication system in an efficient manner to eliminate self-interference (Aijaz Abstract; Paragraph [0001-0002 and 0028-0052]). 
Zhou in view of Aijaz disclose calculating joint transmission information based on the first and the second stations but fail to disclose the joint transmission information comprising: interference information associated with the AP and the first and the second STAs; communication alignment information for communications between the AP and the first and the second STAs; and efficiency information for the communications between the AP and the first and the second STA.
However, Khojastepour more specifically teaches interference information associated with the AP and the first and the second STAs (Figure 17-19 and 22; Paragraph [0126-0148] Calculation of interference in half duplex (HD) and full duplex (FD) systems); 
communication alignment information for communications between the AP and the first and the second STAs (Figure 23-25; Paragraph [0060 and 0162-0163] enabling wireless full-duplex (from an access point (AP)) with multiple half duplex (HD) clients is key to widespread 
 and efficiency information for the communications between the AP and the first and the second STA (Paragraph [0026, 0059-0066] Increasing spectral efficiency in wireless communication system and calculation of interference, alignment and spectral efficiency of communications between a full duplex access point and half duplex client devices).
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aijaz and Khojastepour as applied to claim 24 above, and further in view of Kim.

Regarding Claim 25, Zhou in view of Aijaz and Khojastepour disclose the communication method of Claim 24. Zhou in view of Aijaz and Khojastepour fail to explicitly disclose wherein establishing the downlink communication comprises: delaying reception of an acknowledgement from the second STA by the AP until after an acknowledgment from the AP is received by the first STA. 
However, Kim more specifically teaches wherein establishing the downlink communication comprises: delaying reception of an acknowledgement from the second STA by the AP until after an acknowledgment from the AP is received by the first STA (Paragraph [0092-0095 and 0101] The AP may determine the method for transmitting the block ACK frame 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz and Khojastepour with the teachings of Kim. Kim provides a solution in which efficiency in radio resources of a wireless LAN may be enhanced based on such transmission resource allocation method of the block ACK frame (Kim Abstract; Paragraph [0002-0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shapira et al. U.S. Patent Application Publication 2007/0153754 – Method, Apparatus and System for Spatial Division Multiple Access Communication in a Wireless Local Area Network – Figure 1 and 4
Khude et al. U.S. Patent Application Publication 2014/0269541 – Apparatus and Method for Scheduling Delayed ACKs/NACKs in LTE Cellular Systems – Abstract; Figure 11-14

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        
IVAN O. LATORRE
Primary Examiner
Art Unit 2414